         Case 1:17-cr-00283-LAP Document 381 Filed 08/03/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



UNITED STATES OF AMERICA,
                                                  17 Cr. 283 (LAP)
          -versus-
                                                         ORDER
MARKEEN JORDAN,

                 Defendant.


LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

    On June 19, the Court received Mr. Jordan’s motion pursuant

to 18 U.S.C. § 3582(c)(1)(A) (dkt. no. 371), and on June 22, the

Court entered an order (dkt. no. 372) directing the Government

to respond to that motion by July 8 and permitting Mr. Jordan to

submit a reply by July 15.        The Government submitted its

opposition on July 7 (dkt. no. 376), but Mr. Jordan has not

submitted reply to date.        If Mr. Jordan fails to submit a reply

by August 24, the motion will be decided based on the

submissions currently before the Court.           The Clerk of the Court

shall mail a copy of this order to Mr. Jordan.


SO ORDERED.

Dated:     August 3, 2020
           New York, New York


                                           ____________________________
                                           LORETTA A. PRESKA, U.S.D.J.
